JUDGMENT
THIS CAUSE having been commenced at the instance of the Government of the United States against the above-named Respondent for the purpose of ascertaining the sum *62(if any) to be paid by the said Government as compensation in respect of the lands and premises hereinafter described, said lands being required for Public Uses, AND the Registrar of Titles for the United States Naval Station, Tutuila, under the provisions contained in the Ordinance No. 20-1900, to regulate the acquisition of land by the Government of the United States for Public Uses, having given due and proper notice to the Respondent herein, and proceedings before said Registrar having been regularly taken in the premises, whereupon the Registrar of Titles, at the Request of parties hereto, did satisfactorily adjust the acceptances and tenders of said parties, and did, on the 11th day of December, 1902, A.D., report to this Court, which said report is now on file, recommending the Government be declared the proprietor of said land and premises, upon payment of the sum of One Hundred Fifty Dollars ($150), interest and costs. IT IS NOW, THEREFORE ORDERED and ADJUDGED as follows; to wit:—
1. That the Government of the United States of America shall pay the Respondent, Ifopo, the sum of $150.00, together with interest thereon at the rate of 8 per cent per annum from the 7th day of March, 1901, to the 10th day of December, 1902, amounting to $21.10, and shall pay costs of attorney, arbitration, Registrar’s and High Court costs, amounting to $53.00, said sums making a total of $224.10, in consideration of the release of all claims and demands of the said Respondent to said land and premises.
2. That in consideration of the payment of said sum of $224.10, as aforesaid, the Government of the United States of America be and the same is hereby declared the proprietor of all that piece or parcel of land situate in Fagatogo in the United States Naval Station, Tutuila, being described as follows: STARTING at a point being the northwestern corner of land “UTUMOA”, belong*63ing to said Government, and at the point of intersection of the north boundary of said land, “Utumoa”, with the eastern boundary of land “Asolelei”, property of the said Government; thence following said eastern boundary of land “Asolelei” bearing 195 degrees, distance 89 feet; thence running easterly, bearing 269 degrees 30 minutes, distance 108 feet, along the south boundary of land “Fitiuta”, property of said Government; thence going southerly, bearing 355 degrees, distance 91 feet, to land “Lelotoa”, claimed by Sarnia; thence running westerly, bearing 95 degrees 30 minutes, distance 53 feet; thence running southwesterly, bearing 36 degrees, distance 32 feet, to land “Utumoa”, property of said Government; thence following westerly the northern boundary of said land “Utumoa”, bearing 107 degrees 30 minutes, distance 75 feet, to the starting point, together with the church now standing and being on said land.
The Registrar of Titles is hereby directed to issue a Certificate of Title to said land, in favor of the said Government, according to said Order and Judgment.
GIVEN under my hand and seal of the Court on this ,15th day of December, 1902, A.D.